ADVISORY ACTION
Applicant’s arguments filed March 23, 2021 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 5 of the remarks dated March 23, 2021, that it would not have been obvious for one of ordinary skill in the art to provide for a layer of metal and a layer of metal oxide in Hsu et al, because a layer of metal or a layer of metal oxide is disclosed.
However, one of ordinary skill in the art would have viewed the use of both a metal layer and metal oxide layer as including both the disclosed metal layer and metal oxide layer, and additionally as not being excluded by Hsu et al.
Applicant also argues, on page 6, that Hsu et al explicitly call out combinations for the polymer substrate and primer layer, in paragraphs 0006 and 0007, but not for the barrier layer.
However, the barrier layer comprises multiple layers, as disclosed in paragraph 0018, whereas the disclosures in paragraphs 0006 and 0007 are each disclosures about one layer.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782